Title: To James Madison from James Leander Cathcart, 8 October 1802
From: Cathcart, James Leander
To: Madison, James


					
						No. 15
						Sir
						Leghorn Octr. 8th. 1802
					
					Enclosed is a copy of a letter from the Bashaw of Tunis to the President of the United States.  

The nature of the demand therein made, as well as the insolent stile it is couch’d in will dictate the 

necessity of re-inforceing our squadron in this sea as soon as possible after the meeting of Congress, 

as I presume it would be inconsistent to accede to this demand after having refused the cannon & small 

arms before demanded from us, but I must again take the liberty to recommend more energy & 

dispatch in our opperations, otherwise we will ultimately lose the little importance we have taken such 

pains to assume, & will be treated in the same stile of contempt that the Danes & Swedes are, & the 

Bashaw of Tripoli will have the satisfaction to find his words verified (ie) “the Americans will do like 

other nations, they will talk a great deal & do nothing, & at last come cap in hand & sue for peace upon 

my own terms!” May he be disappointed.
					The Constellation arrived here on the 3rd. inst. & intends waiting for Comodore Morris; 

Captn. Murray differs from me in sentiment very much relative to our opperations with the Barbary 

States.  He says it is our interest at present to purchase peace at their discretion & observes that in two 

years from this government will have more energy than they have at present, for which he assigns 

political reasons not proper to be here repeated, but as he says he has no instructions either from 

government or the Comodore & I not yet having receiv’d mine which came out in the Adams I have 

made no opposition to what he advances in order to prevent as much as possible those little bickerings 

& animosities which are too often engender’d by diversity of opinion.  I am extremely anxious to receive 

my instructions in order to have some guide to regulate my conduct by where such diversity of opinion 

prevails.
					What steps will be taken on the arrival of Comodore Morris will depend in a great measure on 

our instructions & the season is too far advanced to think of anything decisive before next spring but if 

the Bashaw thinks proper to propose terms of accomodation congenial to our feelings & national rights 

I think it would be to our interest to accept them.
					I do not know on what terms peace has been re-establish’d with Morocco but if any way 

within bounds it was certainly a fortunate circumstance, as our force was so divided that we could not 

protect our commerce against the depredations of the eastern states but at present by uniting our force 

in a smaller compass we will have it in our power at least to protect our commerce, which will remove 

the cause of the War by disappointing the Bashaw’s expectation of plunder.  I am inform’d by Mr. 

Nissen at Tripoli that a negociation is carrying on for peace & the redemption of Captn. Morris & crew, 

by the intervention of the Spanish Consul at Tripoli & Mr. OBrien at Algiers under the immediate 

guarantee or control of the Dey of Algiers.  The only particulars that I am inform’d of is the arrival of 

a Shaux or messenger from the Dey of Algiers at Tripoli to treat upon the subject, & that the Bashaw 

of Tripoli intended to send one of his own Shauxes to Algiers to make proposals for peace in an 

imperial vessel which was to sail from Tripoli on the 25th. of August; I hope Mr. OBrien will give you 

details of this transaction which in my humble opinion is a very singular one.
					I am ready to embark at a moments warning & in the mean time request the honor to 

subscribe myself with respectful esteem, Sir Yr. most Obnt. Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
